                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

KEVIN SAFFOLD,                                )
                                              )
      Plaintiff,                              )
                                              )
         v.                                   ) CIVIL ACT. NO. 1:19cv114-ECM
                                              )
MYRA K. MCLEOD,                               )
                                              )
      Defendant.                              )

                                       ORDER

      On May 24, 2019, the Magistrate Judge filed a Recommendation in this case

to which no timely objections have been filed. (Doc. 11). After an independent

review of the record, and upon consideration of the Recommendation of the

Magistrate Judge, it is

      ORDERED that:

      1. The United States Magistrate Judge’s Recommendation (doc. 11) be and

is hereby ADOPTED.

      2. This case be and is hereby STAYED pending resolution of the related state

criminal case proceeding.

      3. That within fourteen (14) days for the conclusion of the state court

proceedings, the Plaintiff shall file a notice with the Court advising the Court of the

outcome of the criminal proceedings.
4. The Clerk of the Court is DIRECTED to administratively CLOSE this case.

DONE this 21st day of June, 2019.


                              /s/ Emily C. Marks
                        EMILY C. MARKS
                        CHIEF UNITED STATES DISTRICT JUDGE
